Citation Nr: 0323244	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  97-26 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, sister, and friend


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1965 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied entitlement to service connection for post traumatic 
stress disorder.  

The case was previously before the Board in May 2000, when it 
was remanded for additional development.  Unfortunately the 
case requires further development.  


REMAND

The appellant claims that he has post traumatic stress 
disorder (PTSD) and that he incurred this disability during 
active military service.  He specifically claims that he 
incurred PTSD as a result of being subjected to personal 
assault during service.  

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304 (f) (2002).

VA regulations further state:

If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from 
sources other than the veteran's service records 
may corroborate the veteran's account of the 
stressor incident. Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy. Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources. Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental 
health professional for an opinion as to whether 
it indicates that a personal assault occurred.  

38 C.F.R. § 3.304 (f) (3) (2002).

Review of the evidence of record reveals that an additional 
VA examination is necessary.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has also held that, when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED for the following development:

1.  The veteran should be accorded the 
appropriate VA psychiatric examination to 
determine the exact diagnosis, if any, of 
any psychiatric and/or personality 
disorder found to be present.  The 
examiner should conduct the examination 
with consideration of the criteria for 
post-traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found to 
be present.  If there are different 
psychiatric and/or personality disorders 
than post-traumatic stress disorder, the 
examiner should so note, if possible, 
which symptoms are associated with each of 
the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  If a diagnosis of post-
traumatic stress disorder is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  

For the Examiner:

a)  The veteran claims that he 
developed PTSD as a result of 
personal assault during service.  He 
alleges that he was verbally and 
physically abused during service and 
that he was threatened with sexual 
assault during service.  VA has not 
been able to corroborate any of the 
stressors alleged by the veteran.  

b)  The veteran's service records 
show that he served in the Marine 
Corps from September 1965 to June 
1966.  During service the veteran had 
two short periods of unauthorized 
absence (UA / AWOL) from February 7. 
1966 to February 16, 1966 and from 
April 30 1966 to May 4, 1966.  

c)  A June 1966 Medical Board report 
appears to be the most complete and 
most contemporaneous description of 
the stressors which the veteran 
reported during service.  It reveals 
that the veteran was diagnosed with a 
schizoid personality disorder.

d)  Subsequent to service a series of 
treatment records and examination 
reports show a series of different 
psychiatric diagnoses with 
personality disorders being 
predominant.  In some of these 
records the veteran indicates a 
history of physical and sexual abuse 
prior to entering military service.  
Only recently has the veteran alleged 
assault during service and there is 
only one diagnosis of PTSD which is 
in a February 1997 VA examination 
report.  The veteran has also 
indicated to examiners that he 
enlisted in the Marine Corps as a 
"conscientious objector."  However, 
this is entirely unsupported by the 
evidence of record which include his 
enlistment documents.  

e)  The examiner is requested to 
review the evidence of record.  The 
Board has specifically tabbed 
important medical records, including 
the 1966 Medical Board report, with 
yellow post-it notes on the bottom 
left corner of the claims files.  

f)  The examiner is requested to 
answer the following questions:

?	Does the veteran have PTSD or 
another psychiatric disorder?

?	Does the evidence support the 
veteran's allegations of 
suffering a personal assault 
during service?
?	If the veteran has PTSD, were 
the conditions stated in the 
1966 Medical Board report 
sufficient stressors to have 
caused the PTSD?

?	If the veteran has another 
psychiatric disorder, was it 
caused by, or related to, the 
conditions noted during service 
including the diagnosed schizoid 
personality disorder?  

The report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation are to be accomplished.  
The diagnosis should be in accordance with 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner and reviewed in conjunction 
with the examination.  

2.  The RO should readjudicate the 
veteran's claim for service connection 
for PTSD.  The RO is reminded to comply 
with 38 C.F.R. § 3.304 (f) (3) (2002) and 
the appropriate provisions of Manual M21-
1 because the claim involves allegations 
of "personal assault."  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


